Citation Nr: 1422384	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  03-21 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 10, 2005, and from September 1, 2005, to May 30, 2006.  

2. Entitlement to a rating in excess of 10 percent for a right knee disability with limitation of motion. 

3. Entitlement to a rating in excess of 10 percent for a left knee disability with limitation of motion. 

4. Entitlement to a rating in excess of 10 percent for a left knee disability with lateral instability. 

5. Entitlement to an effective date prior to March 5, 2008, for the determination that service-connected disability is total and permanent.

6. Entitlement to an effective date prior to March 5, 2008, for the grant of basic entitlement to Dependents' Educational Assistance (DEA).  
(The issue of whether an overpayment in benefits was created based on status as a fugitive felon, is addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to April 1992.  

This matter is on appeal from rating decisions in April 2002, July 2007 and February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of entitlement to an earlier effective date for the determination that a service-connected disability is total and permanent and for entitlement to DEA benefits is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

In March 2014, the Veteran requested that the increased rating claims for PTSD and bilateral knee disabilities be withdrawn.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement to an increased rating for PTSD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

2.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement to an increased rating for a right knee disability based on limitation of motion have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013). 

3.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement to an increased rating for a left knee disability based on limitation of motion have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

4.  The criteria for withdrawal of the substantive appeal as to the issue of entitlement to an increased rating for a left knee disability based on lateral instability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran may withdraw an appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2013).  Withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In that instance, the Board does not have jurisdiction to review the appeal, and a dismissal is appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2013).

In March 2014 correspondence, the Veteran requested that his increased rating claims for his PTSD and bilateral knee disabilities be withdrawn.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to those claims is not appropriate.  The Board no longer has jurisdiction over those claims and must dismiss the appeals as to those issues.


ORDER

The issue of entitlement to an increased rating for PTSD is dismissed.  

The issue of entitlement to an increased rating for a right knee disability based on limitation of motion is dismissed. 

The issue of entitlement to an increased rating for a left knee disability based on limitation of motion is dismissed. 

The issue of entitlement to an increased rating for a left knee disability based on lateral instability is dismissed.


REMAND

The Veteran has been in receipt of a 100 percent rating for PTSD since May 31, 2006.  Pursuant to the findings of a VA examination on September 4, 2008, the RO issued a decision in February 2009, finding that the PTSD disability was permanent and total, effective in September 2008.  He was awarded DEA benefits also effective that date.  

In June 2009, the Veteran submitted a notice of disagreement with the effective date of his DEA benefits, asserting that he his PTSD had been 100 percent disabling prior to March 5, 2008.  After acquiring and reviewing additional evidence, the RO issued a new rating decision in August 2009, adjusting the date that the Veteran's PTSD was found to be permanently and totally disabling to March 5, 2008.  The RO also determined that was a full grant of the benefit sought, and no further action was taken on that claim.

After a review of the pertinent evidence, the Board finds that the August 2009 decision does not constitute a full grant of benefits, as there has been no consideration of why the Veteran's PTSD was not permanently and totally disabling at any point prior to March 5, 2008.  Additionally, after the August 2009 RO decision, the Veteran's representative submitted a new statement shortly thereafter with evidence to support his contention that an earlier effective date was warranted.  The Board may infer from that statement that the Veteran does not agree with the RO's characterization of the August 2009 decision as a full grant.  As the Veteran's disagreement with the effective dates for the determination of a permanent and total disability and for DEA benefits remains unresolved, a statement of the case must be issued.  Manlincon v. West, 12 Vet. App. 238 (1998).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issues of entitlement to earlier effective dates for the assignment of permanent and total disability and basic eligibility for DEA benefits.  Inform the Veteran of his appellate rights, and that he must file a timely substantive appeal to perfect an appeal.  If an appeal is perfected, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


